Citation Nr: 0839867	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-41 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for right ankle 
disability.

4.  Entitlement to service connection for left ankle 
disability.

5.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the issues on appeal.

In March 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

In April 2008, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
post service degenerative arthritis of the right knee and 
service, to include manifestations of such to a compensable 
degree within one year following discharge from service and 
continuity of symptomatology.  

2.  There is no competent evidence of a nexus between the 
post service degenerative arthritis of the left knee and 
service, to include manifestations of such to a compensable 
degree within one year following discharge from service and 
continuity of symptomatology.  

3.  There is no competent evidence of current right ankle 
disability.  

4.  There is no competent evidence of current left ankle 
disability.  

5.  There is no competent evidence of current back 
disability.  


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the right knee was not incurred 
in or aggravated by service, and arthritis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  Degenerative arthritis of the left knee was not incurred 
in or aggravated by service, and arthritis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

3.  Right ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

4.  Left ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

5.  Back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court) have 
been fulfilled by information provided to the veteran in 
correspondence from the RO dated in August 2004, March 2006, 
May 2008, and June 2008.  Those letters notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim and identified the 
veteran's duties in obtaining information and evidence to 
substantiate the claim.  He was also informed how disability 
evaluations and effective dates are assigned.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The Board also finds VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate the claim.  Service medical records, 
private medical records, and records relied upon by the 
Social Security Administration in awarding the veteran 
disability benefits have been associated with the claims 
file.  VA provided the veteran with an examination and 
obtained a medical opinion in connection with the claims for 
service connection for right and left knee disabilities.  As 
to the claims involving the right and left ankles and back, 
VA was not required to provide the veteran with an 
examination, as there is no competent evidence of either 
current disability or persistent or recurrent symptoms of a 
disability, which is one of the requirements for entitlement 
to an examination/medical opinion.  38 U.S.C.A. 
§ 5103A(d)(2)(A)-(C).  Thus, an examination was not required.  
Id.  

Further attempts to obtain additional evidence would be 
futile, as the veteran indicated in August 2008 that he had 
no additional evidence to submit in connection with his 
appeal.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

II.  Analysis

The veteran asserts that he developed disabilities involving 
his knees, ankles, and back during service.  At the March 
2008 hearing before the undersigned, he testified that he 
first went and saw a doctor regarding his knees in 
approximately 1985, at which point he underwent some surgery 
on both knees.  He then stated he was seen five years ago for 
knee problems, and he again underwent surgery on both knees.  
The veteran felt that his knee problems started from jumping 
from helicopters while in service in Vietnam.  He denied any 
injuries to his knees after discharge from service.  The 
veteran made some reference to his ankles.  As to his back, 
he stated it started bothering him in the 1980's, and that 
the pain would be piercing at times.  He described the pain 
coming and going.  The veteran testified he felt he developed 
disabilities in his knee, ankles, and back from wear and tear 
in service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for arthritis may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Right and left knee disabilities

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the award of service connection for right and left knee 
disabilities.  Initially, it must be noted that the veteran 
is a combat veteran and is entitled to the application of 38 
U.S.C.A. § 1154(b) (West 2002).  Section 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service connected.  Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids 
the combat veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  Id.  
Section 1154(b) addresses the combat veteran's ability to 
allege that an event occurred in service while engaging in 
combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).  That section, however, does not address the 
questions of either current disability or nexus to service, 
both of which competent medical evidence is generally 
required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).

Here, the veteran alleges he sustained wear and tear to his 
knees while engaging in combat in Vietnam.  The Board accepts 
the veteran's allegations of sustaining wear and tear to his 
knees during his combat service; however, at the time of 
separation, examination of the veteran's lower extremities 
was normal.  In a report of medical history completed by the 
veteran, he denied any history of trick or locked knee.  The 
first time that right and left knee disabilities is 
documented in the record is in 2004, which is more than 30 
years following the veteran's discharge from service.  This 
is evidence against the claim.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

Finally, the veteran was provided with a VA examination in 
July 2008, and the examiner had an opportunity to review the 
veteran's claims file, listen to the veteran's report of 
history as to past knee problems both during and after 
service, and performed an examination.  The examiner 
determined that the current bilateral degenerative knee 
arthritis was not related to the veteran's service.  He 
provided a rationale for his opinion based on the facts in 
the record, including the veteran's report of when he first 
began having symptoms in his knees after service.  There is 
no competent evidence refuting this medical opinion.  Again, 
while the veteran is competent to state that he sustained 
wear and tear to his knees while in combat in Vietnam, he is 
not competent to attribute the current degenerative arthritis 
of the right and left knees to his service, as that would 
require a medical opinion.  Beausoleil, 8 Vet. App. at 464; 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board finds that the veteran's claim for service 
connection for right and left knee disabilities cannot be 
granted because there is no competent evidence of knee 
problems at the time he separated from service, no competent 
evidence of manifestations of arthritis to a compensable 
degree within one year following his discharge from service, 
no evidence of continuity of symptomatology of knee problems 
from the time he separated from service until he filed his 
claim for service connection in 2004 (although even if the 
Board accepts the veteran had knee surgery in 1980, it still 
fails to establish any evidence of continuity of 
symptomatology following his discharge from service), and no 
competent evidence of a nexus between the diagnoses of 
degenerative arthritis of the right and left knees and 
service.  Accordingly, for the reasons stated above, the 
Board finds that the preponderance of the evidence is against 
the claims for service connection for right and left knee 
disabilities, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.



B.  Right and left ankle and back disabilities

As to the claims of entitlement to service connection for 
right and left ankle and back disabilities, as noted above, 
the veteran is competent to state that he sustained wear and 
tear in those areas while engaging in combat, and the Board 
accepts such statement as true.  However, there is no 
competent evidence of post service disabilities.  The 
evidence of record is silent for any current disabilities of 
the right and left ankles and back in the medical records.  
In the absence of competent evidence of right and left ankle 
and back disabilities, service connection for such cannot be 
granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of a present disability there can be 
no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (service connection may not be granted unless a 
current disability exists).

While the veteran claims that he has current disabilities 
associated with his right and left ankle and back which are 
attributable to service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  Beausoleil, 8 Vet. App. at 
464; see Espiritu v, 2 Vet. App. at 494.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for right and left ankle and back 
disabilities.  In reaching these determinations, the Board 
has considered the doctrine of reasonable doubt, however, as 
the preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right knee disability is denied.

Service connection for left knee disability is denied.

Service connection for right ankle disability is denied.

Service connection for left ankle disability is denied.

Service connection for back disability is denied.



_______________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


